          Case 1:19-cv-01205-SAB Document 27 Filed 08/12/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9   MELIK POGHOSYAN,                  )                    CASE No.: 1:19-cv-01205-SAB
                                       )
10                         Plaintiff,  )                    ORDER RE STIPULATION FOR FIRST
11                                     )                    FINANCIAL ASSET MANAGEMENT, INC.
           vs.                         )                    TO FILE AMENDED ANSWER
12                                     )
     FIRST FINANCIAL ASSET MANAGEMENT, )                    (ECF No. 26)
13   INC.,                             )
                                       )
14
                           Defendants. )
15                                     )

16
              On August 11, 2020, a stipulation was filed for First Financial Asset Management to file an
17
     amended answer in this action.
18
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that First Financial
19
     Asset Management shall file an amended Answer to the second amended complaint on or before
20
     August 14, 2020.
21

22
     IT IS SO ORDERED.
23

24   Dated:     August 12, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        1
